
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1



THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


    This Third Amendment to Loan and Security Agreement is entered into as of
May 11, 2001 (the "Amendment"), by and between COMERICA BANK-CALIFORNIA ("Bank")
and MSC.Software Corporation ("Borrower").

RECITALS

    Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of August 11, 1999, as amended from time to time (the "Agreement"). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

    NOW, THEREFORE, the parties agree as follows:

    1.  Revolving Maturity Date.  The defined term "Revolving Maturity Date" in
Section 1.1 of the Loan Agreement is hereby amended by replacing the date
"May 31, 2001" set forth therein with the date "August 31, 2001."

    2.  Unless otherwise defined, all capitalized terms in this Amendment shall
be as defined in the Agreement. Except as amended, the Agreement remains in full
force and effect.

    3.  Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

    4.  This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

    5.  As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

    (a) this Amendment, duly executed by Borrower; and

    (b) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

    IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

    MSC.Software Corporation
 
 
By:
 
/s/ LOUIS A. GRECO   
 
 
Title:
 
Chief Financial Officer
 
 
COMERICA BANK-CALIFORNIA
 
 
By:
 
/s/ SCOTT LANE   
 
 
Title:
 
Vice President

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
